Order entered January 2, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01144-CV

                             GREAT HANS, LLC, Appellant

                                           V.

                 LIBERTY BANKERS LIFE INSURANCE CO., Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-12254

                                        ORDER
        Before the Court is appellant’s December 27, 2017 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to January 5,

2018.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE